Citation Nr: 1539132	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-02 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty in the Army from August 1980 to August 1983; he then served in the Army Reserve; he had a second period of active duty from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in San Antonio, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has not met the statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Review of the record does not show that the Veteran has been provided the requisite statutory and regulatory notice with respect to his claim for service connection for diabetes mellitus.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, remand is required.  

The Veteran's claim for service connection is related to his second period of active duty from December 2003 to March 2005.  The Veteran claims that diabetes mellitus became manifest either during this period of active duty or within a year of separation from active duty in March 2005.  See, 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  
The Veteran submitted copies of laboratory test results dated in 2005 which he asserts should show that he had diabetes mellitus at that time.  The submitted records reveal blood glucose findings at normal levels and negative urine glucose findings.  

Review of the available VA medical records reveals ambiguity with respect to the initial diagnosis of diabetes mellitus.  For example, VA treatment records dated in 2009 do not show diabetes mellitus on the Veteran's active medical problem list, but the medication list in the same treatment record shows medication was prescribed to treat diabetes mellitus.  Also, the Veteran testified that he was first diagnosed with diabetes mellitus at a VA medical facility, but the actual records of the initial diagnosis do not appear in the file.  They must be obtained.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, a June 2010 VA Gulf War Guidelines Compensation and Pension examination of the Veteran indicates a medical history of a diagnosis of diabetes mellitus in 2005.  This appears to have been based solely on the Veteran's own report.  Nevertheless, in light of the other ambiguities related to the initial onset of diabetes mellitus, a VA examination is warranted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided requisite statutory and regulatory compliant notice and assistance to the Veteran with respect to his claim for service connection for diabetes mellitus.  
2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain complete copies of all the Veteran's VA medical treatment records from March 2005 to the present.  Specifically, the Board is interested in the VA records related to the initial diagnosis of diabetes mellitus which occurred in the time frame from March 2005 to November 2010.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded a VA examination to determine whether his current diabetes mellitus is related to his active duty service or became manifest before April 2006.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and other statements of record, the examiner must state whether the Veteran's current diabetes mellitus is related to the Veteran's active duty military service, or became manifest with a year of his separation from active duty in March 2005.  The examiner should indicate if the laboratory findings dated in 2005 support a diagnosis of diabetes mellitus at that time.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  Any medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

6.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim for service connection must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




